              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:18-cv-00198-MR


JAMES A. WILSON,                )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BRETT SIMMONS, et al.,          )                           ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      This civil rights action was filed by the incarcerated pro se Plaintiff

pursuant to 42 U.S.C. § 1983. A jury trial is scheduled to commence during

the March 8, 2021 trial term. [Docs. 47, 50]. The parties have not, to date,

requested a judicial settlement conference. See LCvR 16.3(d). The parties

shall, within fourteen (14) days of this Order, advise the Court in writing as

to whether they are requesting a judicial settlement conference in this matter.

IT IS, THEREFORE, ORDERED that the parties shall, within fourteen (14)

days of this Order, advise the Court in writing as to whether they are

requesting a judicial settlemen t conference in this matter.
                                     Signed: January 15, 2021
      IT IS SO ORDERED.




        Case 3:18-cv-00198-MR Document 53 Filed 01/15/21 Page 1 of 1
